department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date cc tege eoeg et2 preno-154833-02 uilc memorandum for fslg specialist from subject lynne a camillo branch chief cc tege eoeg et2 fica tax on remuneration paid to volunteer firefighters this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend state state board pension_plan issue whether services performed by volunteer firefighters in state who are participants in pension_plan are employment under sec_3121 of the code conclusion the services performed by the volunteer firefighters are employment under sec_3121 because the firefighters are not qualified participants in a state retirement_system facts state board maintains pension_plan for the benefit of volunteer firefighters in state all volunteer firefighters in state are eligible to participate in pension_plan the only requirement is that preno-154833-02 the retirement benefit under the pension_plan is computed in three steps based upon the participant’s age years_of_service and first the base pension amount is computed for example second the base pension amount is adjusted downward if the participant has less than years_of_service for example the pension benefit of a participant with only years_of_service is reduced to percent of the base pension amount a participant with less than years_of_service receives no benefit under pension_plan third the pension benefit amount computed in step two is adjusted downward if the participant retires before age for example a participant electing to receive benefits at age the earliest permissible age under pension_plan receives percent of the benefits computed in step two benefits may also be reduced if a participant elects to receive their benefit in the form of a participant may forfeit his or her benefit the volunteer firefighters are compensated based upon an amount per hour or upon a system under the system the volunteer firefighters normally work hours or less per week the volunteer firefighters generally do not earn more than a dollars per year and in most cases much less than that law sec_3101 and sec_3111 of the internal_revenue_code the code impose the old-age survivors and disability insurance oasdi portion of the taxes under the federal_insurance_contributions_act fica upon the wages of employees paid_by employers with respect to employment sec_3101 and sec_3111 impose the medicare portion of the fica tax in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment preno-154833-02 sec_3121 of the code generally excludes from employment services performed in the employ of any state or any political_subdivision thereof or any wholly-owned instrumentality of any one or more of the foregoing sec_3121 added to the code by the omnibus budget reconciliation act of and effective for services performed after date excludes from employment only the services of an employee of a state political_subdivision or wholly-owned instrumentality who is a member of a retirement_system sec_31_3121_b_7_-2 of the employment_tax regulations provides that an employee is not a member of a retirement_system at the time service is performed unless at that time he or she is a qualified_participant as defined in paragraph d of the regulation in a retirement_system that meets the requirements of paragraph e of the regulation with respect to that employee a pension annuity retirement or similar fund or system is not a retirement_system with respect to an employee on a given day unless it provides a retirement benefit under the system that is comparable to the benefit provided under the old-age portion of the oasdi program of social_security sec_31_3121_b_7_-2 sec_31_3121_b_7_-2 provides that a defined benefit retirement_system maintained by a state political_subdivision or instrumentality meets the requirements if and only if the employee has an accrued_benefit under the system that entitles the employee to an annual_benefit commencing on or before his or her social_security_retirement_age that is at least equal to the annual primary insurance amount pia the employee would have under social_security for this purpose the pia is determined as if the employee had been covered under social_security for all periods of service with the state political_subdivision or instrumentality had never performed service for any other employer and had been fully insured within the meaning of sec_214 of the social_security act except that all periods of service with the state political_subdivision or instrumentality must be taken into account ie without reduction for low-earning years an employee is a qualified_participant in a defined benefit retirement_system with respect to services performed on a given day if the employee has a total accrued_benefit that meets the minimum benefit requirement sec_31 b - d i additional requirements under the regulation apply to determine whether a part- time seasonal or temporary employee is a qualified_participant in the plan a part-time_employee is any employee who normally works hours or less per week a seasonal employee is any employee who normally works on a full-time basis less than five months in a year a temporary employee is any employee performing services under a contractual arrangement with the employer of two years or less duration sec_31_3121_b_7_-2 preno-154833-02 a part-time seasonal or temporary employee is not a qualified_participant on a given day unless any benefit relied upon to meet the requirements of paragraph d is 100-percent nonforfeitable on that day under rules similar to those under sec_411 sec_31_3121_b_7_-2 a benefit does not fail to be nonforfeitable solely because it can be immediately distributed upon separation of service without the consent of the employee provided that the present_value of the benefit does not exceed dollar_figure a part-time seasonal or temporary employee's benefit under a retirement_system is considered nonforfeitable on a given day if on that day the employee is unconditionally entitled to a single-sum distribution on account of death or separation_from_service of an amount that is at least equal to percent of the participant's_compensation for all periods of credited service the participant must be entitled to a reasonable rate of interest on the distributable_amount sec_31_3121_b_7_-2 and e iii c revproc_91_40 1991_2_cb_694 sec_3 provides safe-harbor formulas for defined benefit retirement systems benefits calculated under these formulas are deemed to meet the minimum retirement benefit requirement of sec_31_3121_b_7_-2 for defined benefit plans sec_3 provides that a plan meets the minimum retirement benefit requirement with respect to an employee if it makes available to the employee a single_life_annuity payable no later than age that is at least percent of average compensation_for each year or fraction of a year of credited service for this purpose average compensation may be defined as the average of the employee's compensation over the or fewer consecutive or non-consecutive months that provides the highest such average the average of the employee's compensation_for his or her last or fewer months of service or the average of the employee's compensation_for his or her high consecutive or non-consecutive or final or fewer calendar or plan years_of_service under section dollar_figure of the rev_proc a defined benefit retirement_system that calculates benefits based upon a pro_rata accrual towards a projected normal_retirement_benefit may meet the minimum retirement benefit requirement in the same manner as provided in sec_3 provided the projected normal_retirement_benefit under the plan formula is greater than or equal to the benefit described in such section under section dollar_figure of the rev_proc a defined benefit retirement_system that calculates benefits under a formula that does not meet one of the safe_harbor formulas described in sec_3 meets the minimum retirement benefit requirement with respect to an employee if the employee’s accrued_benefit as of the date of the determination is at least as great as the accrued_benefit the employee would have if his or her accrued_benefits had been calculated under the safe_harbor formulas in sec_3 preno-154833-02 sec_3 of the rev_proc provides that in order to meet the requirements of any of the defined benefit safe_harbor formulas with respect to a part-time seasonal or temporary employee a safe_harbor formula may not permit double proration of the employee's benefits under the retirement_system under this rule the benefit under the retirement_system may be prorated either on the basis of full- time service or on the basis of full-time compensation but may not be prorated based upon both service and compensation in addition a safe_harbor formula may not subject the crediting of service used in calculating the benefit of any part-time seasonal or temporary employee to any conditions such as a requirement that the employee attain a minimum age perform a minimum period_of_service be credited with a minimum number of hours_of_service make an election in order to participate or be present at the end of the plan_year the requirements of this section are deemed met with respect to an employee if the requirements of sec_31_3121_b_7_-2 of the regulations are met analysis whether an employee's services are excepted from employment under sec_3121 turns on whether the individual employee is a qualified_participant in a retirement_system at the time the services are performed although the concept of retirement_system is generally broad the system must provide a minimum benefit to an employee in order for the employee's services to be excepted from employment thus the minimum benefit requirement must be met on an employee-by-employee basis however it is possible to conclude that the benefits provided under a particular system are so low that the minimum benefit requirement will never be met qualified_participant a part-time_employee is not a qualified_participant on a given day unless the participant’s benefits are 100-percent nonforfeitable on that day sec_31_3121_b_7_-2 a volunteer firefighter is not entitled to any benefits under pension_plan before completion of years_of_service thus the nonforfeitability requirement is not met for participants with less than years_of_service moreover or accordingly the volunteer firefighters are not qualified participants in a retirement_system within the meaning of sec_3121 and therefore their services are not excepted from employment under sec_3121 preno-154833-02 retirement_system as discuss supra the volunteer firefighters are not qualified participants and thus is it unnecessary to consider whether pension_plan is a retirement_system with respect to the firefighters however because you specifically asked about the retirement_system requirement as it relates to pension_plan we are providing the following discussion on that issue pension_plan is a defined benefit pension_plan thus the standards provided in revproc_91_40 determine whether pension_plan is a retirement_system with respect to each volunteer firefighter sec_3 of the rev_proc provides safe_harbor formulas to determine the minimum retirement benefit that must be provided under pension_plan given the firefighter’s years_of_service and average compensation in order for it to be considered a retirement_system pension plan’s formula is not a safe_harbor formula because it does not consider compensation in determining the pension benefit under the plan however a retirement_system that calculates benefits under a non-safe harbor formula meets the minimum benefit requirement if the employee’s accrued_benefit is at least as great as the employee’s benefit would have been had the employee’s benefit been calculated under the safe_harbor formula in sec_3 thus it would be necessary with respect to each firefighter to compare the accrued_benefit under pension_plan with the minimum benefit required under the safe_harbor formula other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions lynne a camillo branch chief cc tege eoeg et2 cc
